Citation Nr: 0505740	
Decision Date: 03/02/05    Archive Date: 03/15/05

DOCKET NO.  03-26 517	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased disability rating for post-
operative residuals of left carpal tunnel syndrome, currently 
evaluated as 30 percent disabling.

2.  Entitlement to an increased disability rating for post-
operative residuals of right carpal tunnel syndrome, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel



INTRODUCTION

The veteran had active military service from September 1985 
to December 1997.  According to her DD Form 214, she also had 
an additional 4 months and 2 days of prior active service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  The RO in Roanoke, Virginia has 
processed the appeal since.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Briefly, the veteran contends that the evaluations currently 
assigned postoperative residuals of her bilateral carpal 
tunnel syndrome do not accurately reflect the severity of 
those disabilities.

Review of the record discloses that while the veteran has 
been adequately advised as to what evidence VA would obtain 
for her, and what information or evidence she was responsible 
for submitting in connection with the instant claims, she has 
not been adequately informed of the information and evidence 
necessary to substantiate either of the claims.  See 
38 U.S.C.A. § 5103(a) (West 2002).  Specifically, the record 
shows that in response to her July 2001 claim for increased 
ratings, she was sent correspondence in September 2001 which 
acknowledged that she filed the instant claims, discussed 
what information and evidence VA would assist in obtaining in 
support of her claims, and described the process for 
submitting information and evidence to VA.  The September 
2001 correspondence did not, however, address what any 
information or evidence must show in order to substantiate 
her claims.  Nor in any subsequent correspondence did the RO 
advise the veteran of the specific information and evidence 
necessary to substantiate her claims.  January 2003 
correspondence requested that she identify any relevant 
sources of treatment, but again did not advise her of what 
the medical records should show in order to substantiate her 
claims.)  Consequently, in order to ensure that the veteran 
receives the due process to which she is entitled in 
connection with the instant appeal, remand is appropriate.

In addition, the record reflects that the veteran was last 
examined for her disabilities in October 2001, at which time 
she reported finger pain and numbness, as well as hand 
weakness.  Physical examination disclosed that she was able 
to make a tight fist and proximate the medial and transverse 
fold of the palms without difficulty.  Hand strength was 
normal.  She was able to tie her shoes, fasten buttons, pick 
up and tear paper, and grasp a pen tightly.  There was normal 
motor function in the upper extremities, and her reflexes and 
sensation were intact.

In August 2002, however, the veteran was seen at a military 
facility for complaints of impaired wrist functioning 
affecting her fine motor control.  Physical examination 
disclosed the presence of slight clubbing to all digits, and 
2-point discrimination was described as poor.  In September 
2003, she indicated that her bilateral wrist disorders had 
worsened considerably.

In the Board's opinion, the August 2002 record described 
above arguably suggests that the disorders at issue have 
worsened in severity since the October 2001 examination.  
Given this, and as the veteran in any event has not undergone 
a VA examination in connection with her claims for more than 
three years, an additional VA examination of the appellant is 
warranted.

The veteran is hereby notified that it is her responsibility 
to report for all examinations and to cooperate in the 
development of the claims, and that the consequences for 
failure to report for a VA examination without good cause may 
include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 
(2004).  In the event that the veteran does not report for 
any ordered examination, documentation should be obtained 
which shows that notice scheduling the examination was sent 
to the last known address.  It should also be indicated 
whether any notice that was sent was returned as 
undeliverable.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should send the veteran 
and her representative a letter 
explaining the VCAA and that 
complies with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  The 
letter should explain what, if any, 
information (medical or lay 
evidence) not previously provided to 
the Secretary is necessary to 
substantiate each of the claims 
currently on appeal.  The letter 
should also specifically inform the 
veteran and her representative which 
portion of the evidence needed to 
substantiate the claim is to be 
provided by the claimant, which 
part, if any, the RO will attempt to 
obtain on her behalf, and a request 
that the veteran provide any 
evidence in her possession that 
pertains to her claims.  See 
Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

2.  Then, the RO should arrange for 
the veteran to undergo a VA 
neurological examination of her 
postoperative residuals of bilateral 
carpal tunnel syndrome by a 
physician with appropriate 
expertise.  All indicated studies, 
including electromyograph and nerve 
conduction studies, should be 
performed.  In accordance with the 
latest AMIE worksheets for rating 
postoperative residuals of carpal 
tunnel syndrome the examiner is to 
provide, for each wrist, a detailed 
review of the veteran's pertinent 
medical history, current complaints, 
and the nature and extent of any 
disability.  The examiner should 
also provide an opinion concerning 
the impact of the service-connected 
postoperative carpal tunnel syndrome 
disabilities on the veteran's 
ability to work.

The rationale for all opinions 
expressed should be provided.  The 
claims files must be made available 
to and reviewed by the examiner.  

3.  Thereafter, the RO must review 
the claims folders and ensure that 
the foregoing development actions, 
as well as any other development 
that may be in order, to include 
securing any recent treatment 
records, has been conducted and 
completed in full.  The RO should 
review the examination report to 
ensure that it is in complete 
compliance with the directives of 
this REMAND.  If the report is 
deficient in any manner, the RO must 
implement corrective procedures at 
once.   

4.  The RO should then prepare a new 
rating decision and readjudicate the 
issues on appeal.  The RO should 
also consider whether the case 
should be forwarded to the Director 
of the VA Compensation and Pension 
Service for extra-schedular 
consideration.  If the benefits 
sought on appeal are not granted to 
the veteran's satisfaction, the RO 
must issue a supplemental statement 
of the case, and provide the 
appellant and her representative 
with an opportunity to respond.  The 
RO is advised that they are to make 
a determination based on the law and 
regulations in effect at the time of 
their decision, to include any 
further changes in VCAA and any 
other applicable legal precedent.

After the veteran has been given an opportunity to respond to 
the supplemental statement of the case and the period for 
submission of additional information or evidence set forth in 
38 U.S.C.A. § 5103(b) (West 2002) has expired, if applicable, 
the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until she is notified by the RO.  The veteran has the right 
to submit additional evidence and argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2004).


